United States Court of Appeals,

                               Eleventh Circuit.

                                 No. 94-4104.

             UNITED STATES of America, Plaintiff-Appellee,

                                         v.

                Oliver L. GIBSON, Defendant-Appellant.

                               Sept. 19, 1995.

Appeal from the United States District Court for the Southern
District of Florida. (No. 93-375-CR), Edward B. Davis, Judge.

                               CORRECTED OPINION
                                                                         *
Before COX, Circuit Judge, HILL and REYNALDO G. GARZA                     , Senior
Circuit Judges.

      REYNALDO G. GARZA, Senior Circuit Judge:

      On August 10, 1993, a federal grand jury returned a one count

indictment    against    Oliver    L.    Gibson       ("Gibson")   for       being   a

convicted felon in knowing possession of a firearm in violation of

18 U.S.C. § 922(g)(1).         Gibson pled not guilty to the charge and

filed a motion to suppress the firearm.               The district court denied

the motion, finding that public policy permits the stop and frisk

of   an   individual    when    police    have    a    partially   corroborated

anonymous tip that the individual has a firearm.1
      On November 8, 1993, Gibson was tried and convicted by a jury

of his peers and was subsequently sentenced to a fifteen year

imprisonment term, five years of supervised release, and a $50


      *
      Honorable Reynaldo G. Garza, Senior U.S. Circuit Judge for
the Fifth Circuit, sitting by designation.
      1
      Gibson also filed a motion to suppress certain statements
made to the police officers after his arrest. This motion was
denied as well. He does not appeal the denial of that motion.
special assessment.             Gibson appeals both the district court's

failure to suppress the physical evidence and the sentence it

imposed.     For the reasons discussed below we affirm the district

court's judgement.

                                      BACKGROUND

     On    the    evening       of   February   28,   1993,   the    Miami   Police

Department received an anonymous telephone call informing it that

two African-American men at Tiny's Bar were believed to be armed.

Although it was unknown at that time, the call was placed by the

bar's manager.2       She described one of the individuals as wearing

beige pants and a white shirt and the other as wearing a long black

trench coat. Police Officers J.R. Green ("Green") and Kevin McNair

("McNair") arrived at the scene between one and two and a half

minutes after the phone call was received.

     The officers observed an African-American male, wearing beige

pants and a white shirt, standing outside the club.                  After Officer

Green made eye contact with him, the subject walked quickly from
                                                              3
the bar.    The officers were unable to stop or apprehend him.                  The

officers then entered the bar and scanned the room.                  They quickly

established that Gibson, an African-American male, was the only

individual       wearing    a    long   black    trench   coat      and   therefore


     2
      Although the manager did not actually observe the two men
with firearms, she believed they were armed because a bar patron
told her as much.
     3
      The officers explained that a median divided the street
where the bar was located. When they first observed the suspect,
they were on the street opposite the bar. Thus, to reach the
bar, they had to drive to the end of the block and make a U-turn
around the median. By the time they finally reached Tiny's Bar,
the individual had walked away.
approached him.     Both officers testified that Gibson, who had his

back to them, turned to face them and simultaneously reached behind

his back with both hands. At that point, Officer Green unholstered

his weapon and pointed it at Gibson while explaining that he was

believed to be carrying a firearm.            Officer McNair frisked Gibson,

felt a hard bulge in the right trench coat pocket, and removed the

object. It was an ammunition clip. Officer Green re-holstered his

weapon, frisked Gibson, and removed a firearm from his back waist

area underneath the trench coat.             Gibson was placed under arrest.

     The officers testified that, when they entered Tiny's Bar,

they had no facts on which to base the investigatory stop and frisk

apart from the information provided by the anonymous caller.

However, Officer McNair did testify that he knew weapons were

common in the area.       Officer McNair also testified that though he

was not afraid of Gibson, he nevertheless unfastened the safety

snap on his holster when he approached him.             Officer Green, on the

other hand, testified that he felt fear and apprehension as he

approached Gibson due to the fact that he was allegedly armed.

Furthermore, as we already noted, both officers testified to

Gibson's reaction when he was confronted.

                                  DISCUSSION

                                        I.

      Gibson    states     that   the    anonymous     tip    did   not   exhibit

sufficient indicia of reliability to justify the stop and frisk.

He argues that the information provided by the tipster was vague

and relayed nothing more than easily obtained facts, that is, a

description    of   the    clothes   worn       by   Gibson   and   the    second
individual.     He alleges that the anonymous information failed to

predict his future behavior and that the officers failed to conduct

an   independent   investigation      to    corroborate    the   information

provided by the anonymous caller.          Gibson adds that he did not do

anything suspicious at the bar that would lead the officers to

believe the tipster's information was reliable.            Accordingly, he

maintains that the evidence should be suppressed on the ground that

it was the fruit of an unlawful stop and frisk because it was made

without reasonable suspicion.

     The Supreme Court addressed the reliability of anonymous tips

in Alabama v. White, 496 U.S. 325, 110 S.Ct. 2412, 110 L.Ed.2d 301

(1990).    In   that   case,   the   Montgomery   Police    Department   had

received an anonymous phone call stating that a woman would be

leaving 235-C Lynwood Terrace Apartments at a particular time. The

caller predicted that she would drive a brown Plymouth station

wagon with a broken right taillight lens, that she would drive to

Dobey's Motel, and that she would be in possession of a brown

attachè case containing approximately one ounce of cocaine.              Two

officers   proceeded    to     the   Lynwood    Terrace    Apartments    and

established surveillance on the defendant's apartment.               At the

designated time, the officers observed a woman, with nothing in her

hands, exit the building and leave in the station wagon.                 The

officers followed the vehicle, but stopped the driver before she

reached the Dobey Motel and informed her of their suspicions.            The

officers obtained her permission to search the car and found a

brown attachè case. After the woman provided the officers with the

combination to the case, marijuana was discovered.           She was placed
under       arrest.     Additionally,    while     the   defendant    was   being

processed        at   the   police   station,    officers   discovered      three

milligrams of cocaine in her purse.               The defendant attempted to

suppress the marijuana and cocaine but the motion was denied by the

district court.         This ruling was later reversed by the Court of

Criminal Appeals of Alabama on the basis that the officers did not

have       the    reasonable    suspicion       necessary   to   justify     the

investigatory stop.         The Supreme Court granted certiorari.

           After reviewing the totality of the circumstances, the Court

held that the independently corroborated anonymous tip exhibited

sufficient indicia of reliability to justify an investigatory stop

of the defendant's vehicle.           Id. at 332, 110 S.Ct. at 2417.         The

Court reasoned that the "independent corroboration by the police of

significant aspects of the informer's predictions imparted some

degree of reliability to the other allegations made by the caller."

Id.4       The Court also believed it important, as in               Illinois v.

Gates, 462 U.S. 213, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983) (dealing

with anonymous tips in probable cause context), that

       "the anonymous [tip] contained a range of details relating not
       just to easily obtained facts and conditions existing at the
       time of the tip, but to future actions of third parties
       ordinarily not easily predicted." [ Gates ], at 245, 76
       L.Ed.2d 527, 103 S.Ct. 2317. The fact that the officers found
       a car precisely matching the caller's description in front of
       the 235 building is an example of the former. Anyone could
       have "predicted" that fact because it was a condition
       presumably existing at the time of the call.         What was
       important was the caller's ability to predict respondent's
       future behavior, because it demonstrated inside information—a

       4
      The Court noted that not all of the tipster's facts were
corroborated. For example, the police did not see the woman
leave the particular apartment described, she was not carrying an
attachè case, and the police stopped her before she actually
reached the motel.
     special familiarity with respondent's affairs. The general
     public would have had no way of knowing that respondent would
     shortly leave the building, get in the described car, and
     drive the most direct route to Dobey's Motel. Because only a
     small number of people are generally privy to an individual's
     itinerary, it is reasonable for police to believe that a
     person with access to such information is likely to also have
     access to reliable information about that individual's illegal
     activities. See id. at 245, 76 L.Ed.2d 527, 103 S.Ct. 2317.
     When significant aspects of the caller's predictions were
     verified, there was reason to believe not only that the caller
     was honest but also that he was well informed, at least well
     enough to justify the stop.

White, 496 U.S. at 332, 110 S.Ct. at 2417 (original emphasis).     The

Court concluded that the stop was justified, though, admittedly, it

was a "close call."      Id.   Therefore, the Court established that

anonymous tips corroborated by independent police work can be

reliable   enough   to    provide   reasonable   suspicion   to   make

investigatory Terry5 stops.

     This Circuit has not squarely addressed the extent to which a

tipster must detail the facts relating to an individual before the

information given becomes sufficiently "reliable" to justify an

investigatory stop and frisk under     White.    More importantly, we

have not addressed the issue in this particular context, i.e.,

where the police receive an anonymous phone call detailing innocent

details and warning of an armed or potentially armed individual.

However, at least two of our sister courts have addressed this

issue.   We turn to these courts for guidance.

     In United States v. Clipper, 973 F.2d 944 (D.C.Cir.1992),

cert. denied, --- U.S. ----, 113 S.Ct. 1025, 122 L.Ed.2d 171

(1993), the police department received an anonymous telephone call


     5
      Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889
(1968).
reporting that an armed African-American male was in a particular

area.    According to the caller, the individual was wearing a green

and    blue   jacket    and     a    black     hat.     Two   officers    responded

immediately to the tip. After they arrived at the designated area,

they    observed   an   individual       matching       the   description     of   the

suspect.      The officers detained him and performed a protective

frisk. Although no firearm was recovered, they discovered a wad of

currency and a bag of crack cocaine.                 The suspect was arrested for

possession of a cocaine substance with the intent to distribute.

       The district court upheld the investigatory stop and the

defendant was convicted.             On appeal the defendant argued, among

other things, that the anonymous tip did not provide the police

with reasonable suspicion to stop him.                   Specifically, he argued

that    Alabama    v.   White       required    an    anonymous   tip    to   contain

information predicting future behavior and that the police confirm

the accuracy of the prediction before they assumed the tip was

sufficiently reliable to act upon.                     Id. at 949.        Thus, the

defendant maintained that the evidence seized should have been

suppressed.

       The Clipper Court reviewed White and stated,

        [w]hile it is true that the Court said, in that case, that the
        police's ability to corroborate the informant's predictions
        was important, Alabama v. White does not establish a
        categorical rule conditioning a Terry stop (when police are
        acting on an anonymous tip) on the corroboration of predictive
        information.    The Supreme Court in that case dealt with
        information that a particular individual was in possession of
        drugs, not of a gun.... We believe that the totality of the
        circumstances to which the Court refers in Alabama v. White
        must include those in which the anonymous informant makes no
        predictions, but provides the police with verifiable facts
        while alerting them to an imminent danger that the police
        cannot ignore except at risk to their personal or the public's
        safety.
Clipper, 973 F.2d at 949-950.     Then, after reviewing worrisome

statistics on firearm related fatalities, the court balanced the

hazards that firearms present to the public and to the government's

law enforcement officers against the public's interest in remaining

free of unreasonable governmental intrusions.     Id. at 951.   The

court ultimately concluded that the government's intrusion into an

individual's privacy was outweighed by the dangers inherent in

situations involving firearms:

          This element of imminent danger distinguishes a gun tip
     from one involving possession of drugs. If there is any doubt
     about the reliability of an anonymous tip in the latter case,
     the police can limit their response to surveillance or engage
     in "controlled buys." Where guns are involved, however, there
     is the risk that an attempt to "wait out" the suspect might
     have fatal consequences.

          Here, as in [United States v. McClinnhan, 660 F.2d 500
     (D.C.Cir.1981) ], the police received an anonymous tip
     providing a detailed description of the appearance, clothing,
     and location of a man who allegedly possessed a weapon.
     Officers at the scene were able to corroborate all the
     innocent details of the tip. In these circumstances, ... a
     reasonable trier of the facts could find that the officers had
     a reasonable suspicion sufficient to justify a Terry stop and
     search.

Id. at 951.

     The   Second Circuit followed      Clipper   to   uphold   the

investigatory stop of a vehicle prompted by an anonymous telephone

call.   United States v. Bold, 19 F.3d 99 (2d Cir.1994).   In that

case, the police department received an anonymous tip that there

was a gray four-door Cadillac at the White Castle restaurant

parking lot with four African-American males, one of whom was armed

with a gun.   The armed man was reported to be 21 years old and

wearing a hooded sweater.   Five police officers quickly responded

to the call and found a four-door gray Cadillac parked at the
specified location.        One of the police officers approached the

vehicle from the rear, opened the back door, and looked in.                          The

officer found two African-American men in the front seat of the car

and asked them to step out.             The officer observed money on the

passenger's lap and saw money fall from under his shirt as he

stepped out of the vehicle.            The passenger was frisked, but no

weapon was recovered.      The driver was also removed from the car and

frisked, but again, no weapon was found.                 Upon a closer inspection

of the vehicle, however, the officers discovered $100 bills and a

plastic toy gun.       An officer recalled a robbery earlier that day

and radioed in for a description of the robbers.                     The driver fit

one of the descriptions reported.             The officers also learned that

a robber had worn a tweed coat and carried a briefcase, two items

found in the car.      The suspects were arrested and indicted for bank

robbery.

       The defendants moved to suppress the physical evidence seized

on   the   ground   that   the   search      and     seizure   was      made   without

reasonable suspicion.      The district court suppressed the evidence,

holding    that   an   anonymous      tip    under    White    would     not   provide

reasonable    suspicion    if    it    was    corroborated        only   by    "easily

obtained facts and conditions existing at the time of the tip" and

that   "independent     corroboration        by    the    police   of    significant

aspects of the informer's predictions was required." Bold, 19 F.3d

at   101   (quoting    United    States      v.    Bold,    825    F.Supp.     25,    28

(E.D.N.Y.1993)).

       On appeal the Second Circuit held that the officers had a

reasonable suspicion to stop and search the individuals and thus
reversed the suppression of the evidence.         The court reasoned that

though the anonymous tip did not provide sufficient information by

itself to conclude that the caller was honest or the information

reliable, the officers were able to corroborate the tipster's

information concerning the car and its location, thus supporting

the reliability of the tip.     Id. at 103.     The officers' suspicions

were also raised due to the car's darkly tinted windows and its

remote location.     Id.    The panel concluded that the officer's

independent corroboration of the anonymous tipster's information,

the remote location of the car in the lot, the inability to see

through the tinted windows, together with the report of a firearm,

was sufficient to allow the officers to perform a Terry stop.               Id.

     The court stated that the fact that no future events were

predicted by the caller did not render the stop unlawful:             "There

was no need here for any predictions of future conduct, because

when verified by the officers, the tipster's information was

sufficient under Terry to warrant investigation."          Id. at 103-04.

It found that White did not preclude the police from "acting on an

anonymous tip when the information to be corroborated refer[ed] to

present rather than future actions."           Id. at 104 (citing United

States v. Clipper, 973 F.2d 944, 949 (D.C.Cir.1992), cert. denied,

--- U.S. ----, 113 S.Ct. 1025, 122 L.Ed.2d 171 (1993)).             White was

also distinguished on the facts because the Bold Court considered

anonymous gun tips to be significantly different from drug tips—an

officer dealing with a suspect who may possibly be armed may either

frisk   the   individual   or   wait   until    the   weapon   is    used   or

brandished, while a suspected drug dealer may be placed under
surveillance until the officer observes sufficient facts to take

action.    Id.     Thus, the court decided that "[w]here the tip

concerns         an          individual       with        a    gun,      the

totality-of-the-circumstances         test   for    determining   reasonable

suspicion should include consideration of the possibility of the

possession of a gun, and the government's need for a prompt

investigation."        Id.

     In the case at bar, Officers Green and McNair independently

corroborated     all    the    information   that   the   anonymous   tipster

relayed.   When the officers arrived at the scene they witnessed a

person matching the description of one of the potentially armed

men, in other words, the individual was of the race specified and

wore the clothing described.           Suspiciously, once they made eye

contact with him he walked quickly from the bar.                  After they

entered the club, the officers immediately established that only

Gibson, an African-American male, wore a long black trench coat.

As the officers approached Gibson, he reached behind his back with

both hands.    Although these details were innocent, once they were

corroborated they added credibility to the anonymous tip.6

     6
      Gibson claims that the officers only had the tipster's
innocent information on which to base their stop and frisk. So,
even if this information was corroborated, he alleges that it was
insufficient to justify the officers actions. Gibson cites
United States v. McLeroy, 584 F.2d 746 (5th Cir.1978), to support
his argument. In McLeroy, a confidential informant, whose
reliability was not established at trial, reported that McLeroy
was in possession of a stolen vehicle and might have been
involved in a hit-and-run accident. The stolen car was described
as a black and white Chevrolet, with 1977 Alabama license tag BMB
023, and was parked at 1720 27th Street in Ensley, Alabama. The
informant also stated that McLeroy might be in possession of a
sawed-off shotgun. Two officers acted on the information and
drove to McLeroy's house. They verified the description of the
car and established surveillance on the house. After several
     The officers also reached the bar no more than two and a half

minutes after the call was received.   The timing of their arrival

ensured that the reported information was still fresh, increasing

the chance that the officers would confront the potentially armed

individual before any violence broke out, while also reducing the

possibility that the officers would mistakenly detain the wrong

person.   Thus, we agree with both Clipper and Bold that White does

not prevent law enforcement officers from relying and acting on


hours passed, McLeroy left the house, got into the car, and drove
away. The officers followed McLeroy and stopped him. They
checked the vehicle's identification number and established that
the car was stolen. After conducting an inventory search of the
vehicle, a sawed-off shotgun was discovered.

          This Court found that the investigatory stop was not
     justified, concluding that "[r]easonable suspicion requires
     more than this minimal corroboration of innocent details."
     Id. at 748. The only elements of the tip independently
     corroborated by the police were innocent details and did not
     suggest that the "informant could have known more personal
     facts about McLeroy, such as whether he was involved in
     crime." Id. The corroboration was insufficient to believe
     that the information was reliable. Id. However, the
     McLeroy court then added that "[i]n some cases,
     corroboration of innocent details might change an otherwise
     insubstantial tip into a proper basis for a reasonable
     suspicion of criminality." Id. This is one of those cases.

          The instant case is distinguishable from McLeroy
     because the tips involve two unrelated situations. Unlike
     our case, the tip in McLeroy was not contemporaneous, i.e.,
     the tip did not reflect an on-going danger that required
     immediate police action. Instead, the police had ample time
     to set up surveillance and wait for several hours before
     they stopped McLeroy's vehicle. Moreover, in McLeroy, there
     was no immediate threat to the safety of the public. In the
     instant case, besides the safety of the officers, the safety
     of 20 to 40 innocent bar patrons was at stake. Officers
     Green and McNair did not have the luxury of waiting for the
     defendant to brandish or use a firearm before acting. They
     had no option but to act quickly and carry out the
     investigatory stop. Therefore, the nature of this tip,
     combined with the independent corroboration of innocent
     details, provided the officers with reasonable suspicion.
anonymous tips when the information to be corroborated does not

refer to future actions but instead details present circumstances.

United States v. Bold, 19 F.3d 99 (2nd Cir.1994) ("There is nothing

in White that precludes police from acting on an anonymous tip when

the information to be corroborated refers to present rather than

future actions.");    United States v. Clipper, 973 F.2d 944, 949

(D.C.Cir.1992) ("Alabama v. White does not establish a categorical

rule conditioning a Terry stop (when police are acting on an

anonymous tip) on the corroboration of predictive information."),

cert. denied, --- U.S. ----, 113 S.Ct. 1025, 122 L.Ed.2d 171

(1993). The police officers were compelled to act immediately upon

their arrival at Tiny's Bar.

     More importantly, the anonymous tip concerned the presence of

two potentially armed individuals in a public establishment.   This

fact raised the stakes for the officers involved because they not

only had to worry about their own personal safety, but that of the

20 to 40 innocent bystanders who were also present.    In Terry v.

Ohio, the Supreme Court held that a law enforcement officer, during

the course of an investigatory stop, may conduct a "reasonable

search for weapons for the protection of the police officer, where

he has reason to believe that he is dealing with an armed and

dangerous individual...."   392 U.S. 1, 27, 88 S.Ct. 1868, 1883, 20

L.Ed.2d 889 (1968).   The test is "whether a reasonably prudent man

in the circumstance would be warranted in the belief that his

safety or that of others was in danger."   Id. (citations omitted).

In determining whether the officer acted reasonably under the

circumstances, "due weight must be given, not to his inchoate and
unparticularized      suspicion       or    "hunch,'   but      to   the   specific

reasonable inferences which he is entitled to draw from the facts

in light of his experience."               Id. (citations omitted) (emphasis

added).    Before upholding the stop, the Court also

     weigh[ed] the interest of the individual against the
     legitimate interest in "crime prevention and detection," ...
     and the "need for law enforcement officers to protect
     themselves and other prospective victims of violence in
     situations where they may lack probable cause for an arrest."

Michigan v. Long, 463 U.S. 1032, 1047, 103 S.Ct. 3469, 3479, 77

L.Ed.2d 1201 (1983) (quoting Terry, 392 U.S. at 22, 88 S.Ct. at

1880).    Thus, by allowing the stop and frisk of potentially armed

individuals, the Court demonstrated an overriding concern for both

the public and the lives of peace officers.            See Terry, 392 U.S. at

27, 88 S.Ct. at 1883.

         Law enforcement officers are at greatest risk when dealing

with potentially armed individuals because they are the first to

confront    this    perilous    and    unpredictable      situation.7        A   law

enforcement officer "responding to a tip involving guns may take

these hazards into consideration when balancing the suspect's

interests against the "need for law enforcement officers to protect

themselves    and    other     prospective      victims    of    violence[.]'     "

Clipper, 973 F.2d at 951 (quoting Terry, 392 U.S. at 24, 88 S.Ct.


     7
      The D.C. and Second Circuits noted the alarming increase of
firearms in our nations streets and the growing threat of
violence faced by the public and our law enforcement officers.
See, e.g., United States v. Bold, 19 F.3d 99 (2nd Cir.1994)
(recounting number of firearms circulating in the Nation, New
York City and firearm related fatalities and injuries); United
States v. Clipper, 973 F.2d 944, 949 (D.C.Cir.1992) (discussing
firearm related fatalities in the police force and citizenry),
cert. denied, --- U.S. ----, 113 S.Ct. 1025, 122 L.Ed.2d 171
(1993).
at 1881).       Otherwise, an officer who corroborates every item of

information reported by an anonymous tipster other than actual

possession of a firearm is left with "an unappealing choice."                         Id.

(quoting     United        States     v.    McClinnhan,       660    F.2d     500,    502

(D.C.Cir.1981)).          He must either stop and frisk the individual, or

wait to see if he ultimately brandishes or uses the firearm.                          Id.

      As the record demonstrates, Officer Green feared for his

safety and drew his firearm as a consequence—"I had a certain

amount of fear and apprehension because [Gibson] was supposed to be

armed,    and   I    have    a   family     and    I   have   to    protect    myself."

Furthermore,        the    officers    were    cognizant      of    calls   that     were

regularly received concerning individuals with firearms in that

particular area.          Drawing from the facts known to them at that time

and in light of their experience, Officers Green and McNair had a

valid safety concern to warrant a stop and frisk under Terry.

      After carefully balancing the dangers that firearms present to

law   enforcement         officers    and    the   general     public    against     the

citizen's privacy interests, we conclude that the stop and frisk

was justified.        The totality of the circumstances, including the

independently corroborated details, the suspicious activity outside

the bar, the knowledge that guns were common in the area, and the

contemporaneous report that two individuals were potentially armed,

leads us to find that the officers had a reasonable suspicion

sufficient      to   conduct a stop and frisk under                     Terry.8      The

      8
      We also note that Gibson was observed acting in a fashion
that, to trained law enforcement officers, might well have been a
corroboration of the information given in the tip. If Gibson
was, as the tipster had said, carrying a weapon, if might well be
predicted that, when he perceived himself to be in peril, he
governmental intrusion upon the defendant's privacy interest was

minimal and justified in this situation.

     Although the potential for abuse of anonymous tips gives us

pause,   it   does   not   provide   grounds   for   this   Court   to     hold

otherwise.    The state of Florida provides a significant deterrent

against reporting false information to its law enforcement agencies

and officers by making such acts punishable by law.            F LA.STAT.ANN.

§ 365.171(16) (West 1995) (false "911" calls); Id. § 817.49 (false

reports of commission of crimes to law enforcement officers). This

deterrent increases the odds that an anonymous tip is legitimate.

                                     II.

      A felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1) is punishable by a maximum of ten years imprisonment.

18 U.S.C. § 924(a)(2).        The sentence is subject to enhancement

under 18 U.S.C. § 924(e)(1) if the defendant has been previously

convicted of at least three violent felonies or serious drug

offenses.     Gibson   argues   that   the   government     must   elect    the

enhancement and give timely notice of its intent to do so before a

sentence under § 924 may be enhanced.          He states that due process

does not allow the enhancement to occur automatically.                     And,

because he did not receive notice of the government's intent to




would reach for the weapon—either for use of for reassurance of
its presence. When he was confronted by Officer Green, Gibson
reached behind his back, where concealed firearms might well be
carried, tucked into the belt. As a person in a crowd might
instinctively touch his wallet when warned of the presence of
pickpockets, so might an armed felon instinctively reassure
himself of the presence of his weapon when confronted by one he
perceived to be a threat.
                                                 9
seek enhancement until the day of sentencing,        Gibson claims the

government should be barred from electing the enhancement.

         This Circuit recently addressed the above issues in United

States v. Cobia, 41 F.3d 1473 (11th Cir.) (per curiam), cert.

denied, --- U.S. ----, 115 S.Ct. 1986, 131 L.Ed.2d 873 (1995).

This Court held that § 924(e) does not require the Government to

affirmatively seek an enhancement:      "Because the statute clearly

indicates that the intent of Congress was to require mandatory

enhancement, we hold that sentence enhancement pursuant to § 924(e)

should automatically be applied by the courts regardless of whether

the Government affirmatively seeks such enhancement."      Id. at 1475

(citations omitted).     Yet, because the case involved the entering

of a guilty plea pursuant to a plea agreement, we required that the

defendant be notified of the mandatory minimum and maximum penalty

possible under § 924(e) as required by Fed.R.Crim.P. 11(c)(1). Id.

at 1476.10     Furthermore, due process mandated that the defendant


     9
      Gibson claims he was surprised to find that his sentence
would be enhanced because the enhancement was not included in the
first presentence report. The enhancement first appeared in a
revised presentence report, which was given to Gibson on the day
of sentencing.
     10
          The relevant section of this rule states that

             (c) ... Before accepting a plea of guilty or nolo
             contendere, the court must address the defendant
             personally in open court and inform the defendant of,
             and determine that the defendant understands, the
             following:

                  (1) the nature of the charge to which the plea is
             offered, the mandatory minimum penalty provided by law,
             if any, and the maximum possible penalty provided by
             law ...

     FED.R.CRIM.P. 11.
receive    reasonable   notice   of    and    an    opportunity     to    be   heard

concerning the prior convictions.            Id.

      After reviewing the facts, we concluded that the requirements

of due process and the Federal Rules of Criminal Procedure were

satisfied. For instance, the district court notified the defendant

of the possibility of an enhancement during his plea agreement

hearing and of the possible sentences that he could receive under

§ 924(e).      Id.   The defendant also received notice of the prior

convictions to be used for enhancement purposes in the government's

response to the district court's standing discovery order, filed

before the plea hearing, and in the presentence investigation

report, filed after the plea hearing.              Id.   Finally, Cobia had the

opportunity to challenge the validity and applicability of the

convictions at the sentencing hearing.              Id.11

      Because it is now settled that an enhancement under § 924(e)

is mandatory and therefore automatic, the question remains whether

Gibson received reasonable notice of his prior convictions and an
                                                                     12
opportunity to challenge them to satisfy due process.                     Although

the government listed only one prior conviction in the indictment

to   support   its   charge   that    Gibson       was   a   convicted    felon   in

possession of a firearm, like in Cobia, the government filed a


      11
      Although Cobia did not define the breadth of these
challenges, we now note that prior state convictions used for
enhancement purposes may only be collaterally attacked when the
convictions were obtained in violation of a defendant's right to
appointed counsel, as established in Gideon v. Wainwright, 372
U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963). Custis v. United
States, --- U.S. ----, 114 S.Ct. 1732, 128 L.Ed. 517 (1994).
      12
      Because our case does not involve a plea agreement, Rule
11 of the Federal Rules of Criminal Procedure is inapplicable.
response to the district court's standing discovery order prior to

sentencing. The response included a print-out of Gibson's criminal

history and copies of each information and judgment filed in state

court relating to three of Gibson's prior state convictions.                In

each instance, the judgment listed the attorney who accompanied

Gibson at sentencing, thus precluding a claim that his right to

counsel was violated.      See Custis v. United States, --- U.S. ----,

114 S.Ct. 1732, 128 L.Ed. 517 (1994).

     Furthermore, Gibson's attorney was unquestionably familiar

with his client's criminal history since he filed a motion in

limine to exclude evidence of other crimes.                    In this motion,

counsel argued that "not one of Gibson's prior offenses had a

significant characteristic in common with the offense charged in

the instant matter.     Accordingly, Gibson's prior crimes would not

be   relevant   to   the   issues   raised        in    this   matter."   This

representation to the district court implied counsel's intimate

knowledge of Gibson's prior crimes and convictions.

     Moreover, before sentencing, Gibson's attorney recognized that

the enhancement was indeed applicable.                  When Gibson's attorney

received the first presentence report, he found it "somewhat

strange" that it lacked the penalty enhancement;               he believed that
                                             13
the report should have included one.                   He called the probation

office to inquire about the omission and was informed that the

      13
      During sentencing counsel for the defendant stated "... I
myself called the Probation Officer when I got my copy of the
[presentence report] because I, too, found it to be somewhat
strange and brought it to her attention at the potential demise
of my client because I felt responsible that that document at
least could have had an indication [of the enhancement] and
didn't."
enhancement had not been included because it had not been elected

by the government.    Consequently, a revised presentence report was

issued which did reflect the enhancement under § 924(e)(1).             In

light of these facts, Gibson cannot claim any surprise as the

enhancement was expected from the onset.

     Despite Gibson's arguments to the contrary, it is clear that

he had reasonable notice of his prior convictions and knew that the

enhancement   was   applicable    to   him.   Therefore,   we   find   that

Gibson's due process rights were not violated.

                                 CONCLUSION

     We have carefully considered the arguments presented and find

there is no basis on which to suppress the evidence nor disturb the

defendant's sentence.    Therefore, the judgment below is

     AFFIRMED.